DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The action is in response to claims dated 12/21/2021.
The title in this case has been amended.
Claims pending in the case: 1, 4, 6-14, 16, 18-20.
Cancelled claims: 2-3, 5, 15, 17.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 4, 6-14, 16, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Based on the specification paragraph [68 in pg-pub], it appears that the effectiveness is a switch that makes the parameter either effective or not effective. Thus for the purpose of examination the limitation is interpreted as a switch or permission to change or not change the parameters.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 6-9, 11-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 20180146218) in view of Yoshida (US 20080002035).

Regarding claim 1, Shimura teaches, an information processing apparatus comprising: one or more hardware processors; and one or more memories storing one or more programs configured to be executed by the one or more hardware processors (Shimura: [67-71, 92]: CPU and memory), the one or more programs including instructions for:  
obtaining a plurality of virtual viewpoint parameters including positions of a virtual viewpoint and orientations of view from a virtual viewpoint (Shimura: [93-94, 116-119]: user changes viewpoint, viewing position, direction and zoom parameters; [192]: “the parameter is represented by a value and the similarity in vectors in n dimensions”; It is obvious that in order to change viewpoint, all related parameters are obtained and changes made to those  obtained parameters to present the new viewpoint), and representing a movement path of the virtual viewpoint (Shimura: [113]: parameters to move viewpoint), the virtual viewpoint parameters being used for generating a virtual viewpoint image based on image data obtained by performing image capturing by a plurality of image capturing apparatuses (Shimura: [93-94, 116-119]: change image to update viewpoint as per parameter change; [2, 93]: motion images by plurality of cameras);

changing, based on the input received from the operation device, one or more virtual viewpoint parameters determined to be effective (Shimura: [120]: changes made based on the input from user).
However Shimura does not specifically teach, 
determining whether changing one or more virtual viewpoint parameters among a plurality of virtual viewpoint parameters is effective based on the input received from the operation device; and
not changing one or more virtual viewpoint parameter determined not to be effective.
Yoshida teaches, determining whether changing one or more image parameters among a plurality of image parameters is effective based on the input received from the operation device (Yoshida: [85-86]: setting of user permission for a received input determines where the parameter may be changed or not. Please also refer to the 112(b) rejection above); 
not changing one or more image parameter determined not to be effective (Yoshida: [84-85]: parameter editing permission may be set in image settings. Changing of image parameters based on determining if editing is permitted or not. Please also refer to the 112(b) rejection above). 
It would have been obvious to use such edit permission settings for any parameter of an image. Setting access permission to grant or prohibit editing content is well known in the art.


Regarding claim 6, Shimura and Yoshida teach the invention as claimed in claim 1 and further, wherein one or more virtual viewpoint parameters determined to be effective are changed while the virtual viewpoint image,, which is generated based on the image data, being displayed (Shimura: [116-119]: user changes viewpoint, direction and zoom parameters – image data changes as different parameters are used to generate the changed image)) (Yoshida: [84-85]: Changing of image parameters that are permitted for editing).
Please also refer to the 112(b) rejection above.

Regarding claim 7, Shimura and Yoshida teach the invention as claimed in claim 1 above and further, wherein the plurality of virtual viewpoint parameters corresponding to each of a plurality of points in time is obtained (Shimura: [93, 116-119]: user changes viewpoint, direction and zoom parameters. [93]: involves changing plurality of parameters related to size, direction etc.).

Regarding claim 8, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the one or more programs further include instructions for causing a display  to display a virtual viewpoint image based on the plurality of obtained virtual viewpoint parameters (Shimura: [93, 116-119]: user changes viewpoint, direction and zoom parameters).

Regarding claim 9, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the plurality of virtual viewpoint parameters include three kinds of parameters for representing a three-dimensional position of a virtual viewpoint  (Shimura: [93]: position of dancer in XYZ parameter), each parameter corresponding to the three kinds is determined whether changing the parameter is effective (Yoshida: [84-85]: editing permission of parameters may be set in image settings. Changing of image parameters based on determining if editing is permitted or not).

Regarding claim 11, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the plurality of virtual viewpoint parameters include at least one of a parameter relating to an angle of view of a virtual viewpoint and a parameter relating to a playback speed of the virtual viewpoint image (Shimura: [93]: angle; [136]: speed change).

Regarding claim 12, Shimura and Yoshida teach the invention as claimed in claim 1 above and further, wherein the one or more programs further include instructions for generating a virtual viewpoint image corresponding to the one or more virtual viewpoint 

Regarding Claim(s) 13, 14 this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16 this/these claim(s) is/are similar in scope as claim(s) 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 18, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the input from the operation device is based on a user operation performed during playback of a virtual viewpoint image corresponding to the obtained virtual viewpoint parameters (Shimura: [20, 22-23, 136]: playback).

Regarding claim 19, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the plurality of virtual viewpoint parameters is obtained based on an input from the operation device (Shimura: [32, 34]: input from an input device).

Regarding claim 20, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the one or more programs further include instructions for: receiving settings for the plurality of virtual viewpoint parameters from a user operation performed during a display of an image that is different from the virtual viewpoint image 
Please also refer to the 112(b) rejection above.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 20180146218) and Yoshida (US 20080002035) in view of Lavi (US 20100104160).

Regarding claim 4, Shimura and Yoshida teach the invention as claimed in claim 1 above and further, wherein the one or more programs further include instructions for .. a change of the virtual viewpoint parameter (Shimura: [116-119]: user changes viewpoint, direction and zoom parameters), andAPPL. No. 16/536,673ATTORNEY DOCKET No. CANO-4331 
wherein the one or more virtual viewpoint parameters determined to be effective is changed by a change amount in accordance with the … input from the operation device (Shimura: [116-119]: user changes viewpoint) (Yoshida: [84-85]: editing permission may be set in image settings. Changing of image parameters based on determining if editing is permitted or not. Please also refer to the 112(b) rejection above).
But not, instructions for setting sensitivity relating a change of the virtual viewpoint parameter; change amount in accordance with the set sensitivity

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimura, Yoshida and Lavi because the systems are in the field of viewing images from different view point. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable setting a sensitivity to parameter changes so that parameter changes can be limited to not use sub-optimal settings during viewing different portions of the images (see Lavi [5-6]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 20180146218) and Yoshida (US 20080002035) in view of Kumar (US 6522787).

Regarding claim 10, Shimura and Yoshida  teach the invention as claimed in claim 1 above and further, wherein the plurality of virtual viewpoint parameters includes parameters.. (Shimura: [116-119]: user changes viewpoint, direction and zoom parameters), each parameter .. is determined whether changing the parameter is effective (Yoshida: [84-85]: editing permission may be set in image settings. Changing of image parameters based on determining if editing is permitted or not);
But not, parameters representing a pan, a tilt, and a roll of a virtual viewpoint;

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimura, Yoshida and Kumar because the systems are in the field of viewing images with different view point. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using the commonly known parameters as pan, tilt etc. to changes viewpoint of image. The combination would enable the system to render various viewpoints of the set that enable the set to be physically created once and then electronically reused without costly setup. (See Kumar col 1 lines 44-47 and col 9 lines 14-15).

Response to Arguments
Applicants’ prior art arguments have been fully considered but are not persuasive. The applicant argues that the cited prior arts do not teach the amended portions in the claim. The examiner respectfully disagrees. The applicant is requested to review the rejection above for the amendments.
The applicant argues that obtaining parameter as amended is not taught in the prior arts. Shimura teaches changing viewpoint. In order to change viewpoint all relevant parameters have to be obtained by the system and changes made to those obtained parameters. If the applicant wishes to claim that each parameter value is individually inputted by the user as in the specification, the limitations need to specifically claim that. The current independent claims 
To help further prosecution, the examiner suggests adding specifics on how the parameters are inputted and how a parameter is being determined to be effective or not.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176